DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/9/22 have been received. Claims 1 and 10 have been amended. Claim 11 is new. Claims 3-4, and 7-9 have been cancelled.
Claim Rejections - 35 USC § 112
3.	The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph on claims 8 and 10 is withdrawn because the Applicant cancelled and amended the respective claims.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 5/15/22.
The application has been amended as follows.
5.	Claim 1 has been amended to: An all-solid-state battery cell in which an electrode laminate is enclosed into an exterior material, wherein 
the electrode laminate comprises a current collecting tab extending from an end portion, 
the current collecting tab is connected to a terminal led out from [[an]] the end portion of the all-solid-state battery cell, 
a first heat transfer material is disposed inside the exterior material in a manner that is in contact with the electrode laminate and the exterior material, and 
a second heat transfer material is further disposed between the current collecting tab and the terminal, 
wherein the first heat transfer material is arranged in a lamination direction of the electrode laminate to cover an end surface of the electrode laminate.
Allowable Subject Matter
6.	Claims 1, 2, 5, 6, 10, and 11 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to an all-solid-state battery cell in which an electrode laminate is enclosed into an exterior material, wherein the electrode laminate comprises a current collecting tab extending from an end portion, the current collecting tab is connected to a terminal led out from an end portion of the all-solid-state battery cell, a first heat transfer material is disposed inside the exterior material in a manner that is in contact with the electrode laminate and the exterior material, and a second heat transfer material is further disposed between the current collecting tab and the terminal, wherein the first heat transfer material is arranged in a lamination direction of the electrode laminate to cover an end surface of the electrode laminate.  The reasons for allowance are substantially the same as provided in the Office Action mailed 11/12/21 and apply herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724